EX-99.a.1.ii CERTIFICATE OF AMENDMENT TO AGREEMENT AND DECLARATION OF TRUST OF VOYAGEUR INTERMEDIATE TAX FREE FUNDS The undersigned Trustees of Voyageur Intermediate Tax Free Funds, a Delaware statutory trust (the “Trust”), constituting a majority of the Board of Trustees of the Trust, do hereby certify that pursuant to the authority granted to the Trustees in Article VIII, Section 5 of the Agreement and Declaration of Trust of the Trust made as of December 17, 1998, as amended November 15, 2006 (the “Declaration of Trust”), the Declaration of Trust is hereby amended as follows: FIRST.
